.
    -‘.   262
                ,I..’
                                                         I’--’   263




prov~lms hfm3of &all not apply to ofttcia,
towns,an3 villagesaad epaeialeobool dlat&ots,
054 iadepmdent RJJIOO~      xUatrict8,ualerrs  and un-
til tb.8gsvernln~bodr of any such city, tom,
or village,or ageoialochooldietrLot,or in-
Cepcmdmt s.3moldistz3ctf1M.q that ~usual OF
flxc8salYe    defaultIn tthbpa-t       of sd valaq
andpolltilzesha3 ouaurred,andtbatan bxten-
6lo.nof t3.m for the ?smt          of suah del.tnqwnt
ad valorrsa      and poll tsxea vi11 >xmote azzdaocel-
crate the colloctlm ibcmof, vheroqxm euch
gpverningb&y 82uLl a&z& a r-esolutio~         ~2 opdi-
nice eo2dumlng awzh.flndSng,         aad ~p:poo
                                              t&e ret-
tordlngof such findIngsof fact the praialms
of t.ha Aat 0ba.u -m 321full f0me aw emct a6
toany-swhoXty, tovq, or village,Or epeaial
pchool district,       or indepandentochool district.
Et is her&y e~ressly anb sgacifically         provided
t&t penaltieeand fnteawt herein releasedwe
mleaeed anl~ ox.deliwuentad valoreaand poll
tsFies'ant3   011no other taxes.
Jresh. While the languageused is p%x?hapsnot as olem
w &&at have been used, we believe thzbtSeation3 uao
mt   to &we this efreot: (1) If mm9 than cm3 year9
wea we delinque.& tha-tamayer may not have the beaeflt
0s the roleuse if be pSg8 fox me rfxaronly or if he pays
for &ny nmbcr of year8 lese thim ~11; and f2) ii he we8
-0s   ilollmpmt   cn sevexol piecaa of propa?tg hs msy
%jngleout cme pl6Ce and.Pay the dollnqusnttax88 assessed
agaast it, titbout pagiag athor dollnqutrntad valoremand
Pollta%es wtig by &la, but I!!zwch a cam of thus ~az?u
&y a part of the d%lLnque& tams oving by him he ulll
haye to pay a @ PenaltY. It dcms not a?puar to w that
any ~tontial 14 rLl%x#hst in sactica3 to 1oY-ytEe c-$3
yQaltyvher8cll thedelinQuenttaxes wfnfjbyaau3&are'
g&la. Ratherit Be%rasto us that the penaltyis l-ted
to those GUS%8 VhePe t&3 ~operty oM8r chooresto sS@?e-
gatea partof.hlq property and pay,on it alone;.      .~ .~ ;   ,:
          Our'opinl~ 18 that uder the Act no pemEity,m
d%lfaquMt bXQS VI= be Char@X%bleby the State and County,
                                adoPtIngthe Aat; where,
or by OtEor goUtica subfflvlsioaa
a pcraanpays all thid%linquwt ad valoromaad Poll t&es
owingbyhlm. IS he pays all tha.dollnque& ta.sea.dueem   .
a part0r lxlaproperty mly, thm leavinga.pcz?tof hi8 de-
Unquanttaxes unF%dhemastpaya     6$pcnMtycinthatpaid,